Citation Nr: 0319619	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
January 1969.  

The veteran was denied service connection for peptic ulcer 
disease in a July 1971 and October 1989 rating actions.  He 
did not appeal either decision and under the law they became 
final.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  In that decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for peptic ulcer disease.  

The veteran had perfected an appeal to the issue of service 
connection for post-traumatic stress disorder (PTSD).  In 
January 2001, the RO granted service connection for PTSD and 
evaluated the disability as 50 percent disabling.  As the 
veteran has not appealed the initial disability evaluation 
the issue is no longer in appellate status.  



FINDINGS OF FACT

1.  In an October 1989 rating decision, the RO denied the 
veteran's claim for service connection for peptic ulcer 
disease.  No appeal was filed, and under the law the decision 
became final.  

2.  The evidence introduced into the record since the October 
1989 decision, is cumulative of evidence previously 
considered, or does not bear directly and substantially upon 
the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for peptic ulcer disease may not be 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001 & 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

In a July 2003 Written Brief Presentation, the veteran's 
representative contended that VA's consideration of the 
veteran's claim under the VCAA was defective and inadequate.  
She argued that VA adjudicated the veteran's claim prior to 
informing him the notice required under the VCAA.  

In letters dated in May 2001 and April 2003, the RO informed 
the veteran of the VCAA and the evidence the RO would obtain 
on behalf of the veteran, and what evidence the veteran was 
responsible for obtaining.  The RO also placed the veteran on 
notice of the evidence needed to substantiate his claim.  The 
RO re-adjudicated the veteran's claims after the May 2001 
notice, and the Board's decision is being issued after both 
notices.  

The representative has quoted a portion of a statement made 
by Judge Kramer during oral argument in Holliday v. Principi, 
14 Vet. App. 280 (2001).  Judge Kramer is quoted as 
discussing "front-end" notification versus notification 
"after-the fact."  However, Judge Kramer's comments at oral 
argument are not a part of the decision he wrote in Holliday.  
In any event, the veteran has received adjudication of his 
claim after the notification required by the VCAA.  These 
adjudications were and are made without regard to previous 
non-final VA decisions.

The veteran has reported that all the relevant treatment for 
his claimed disability has taken place at the VA medical 
center (VAMC) in Reno, Nevada.  The RO has requested all 
treatment records from the facility since February 1969 and 
these are associated with the claims file.  In a February 
2003 supplemental statement of the case (SSOC), the veteran's 
records were considered and his claim adjudicated.  The 
veteran was issued a copy of the SSOC.  He has not otherwise 
submitted additional evidence or argument.  

VA has thereby met its obligation to notify the veteran of 
the evidence needed to substantiate his claim and of the 
evidence he was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to August 29, 2001.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to the 
veteran's claim to reopen, which was received before that 
date.


Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence, for purposes of this decision, is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

Service incurrence of a peptic ulcer (gastric or duodenal) 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002). 


Analysis

The veteran's claim for service connection for peptic ulcer 
disease was denied in July 1971 and October 1989 RO decisions 
on the basis that there was no objective evidence that the 
veteran had peptic ulcer disease.  

The veteran's service medical records do not reflect 
treatment for a peptic ulcer, although at the time of 
separation, during a medical examination, the veteran did 
complain of periodic epigastric distress.  Clinical 
evaluation at that time was normal.  

The veteran has identified having been treated for over 30 
years at the VAMC at Reno.  The RO requested and has received 
all medical records from that facility since 1969, with the 
earliest record dated in 1972.  Many of the records received 
are new and were not considered in the October 1989 rating 
decision.  

A July 1996 clinic record reflects the veteran's complaints 
of headaches, nausea, and epigastric pain.  The examiner 
noted the veteran had some epigastric pain with eating and 
clinical evaluation revealed tenderness of the epigastrum.  
The assessment was gastroenteritis - rule out peptic ulcer 
disease.  The veteran was noted to be undergoing an H. Pylori 
bacteria lab test that day.  He was also to be scheduled for 
future upper gastrointestinal (GI) series. 

In April 1998, the veteran sought treatment for worsening 
indigestion and reflux during the last several months.  It 
was noted that the veteran had a history of H. Pylori 
treatment with good results of peptic ulcer disease symptoms.  
On clinical evaluation, there was slight tenderness of the 
epigastrum.  The examiner's assessment included 
gastroesophageal reflux disease (GERD) versus H. Pylori.  

A January 2000 clinic note reflects the veteran's report of 
occasional heartburn when eating late in the evening.  A July 
2000 clinic note reflects the veteran's report that he was on 
a diet plan, had lost 20 pounds, and was "feeling great."  
In a September 2000 clinic note the veteran was noted to 
complain of stomach pain due to stress.  

Clinic notes in February 2001 and October 2001 reflect the 
veteran's denial of any stomach problems.  

The Board notes that the evidence received since the October 
1989 rating decision, while new, is not material to the 
veteran's claim.  As noted above, the veteran's claim was 
denied in July 1971 and October 1989 for lack of a diagnosis 
for peptic ulcer disease.  

The evidence received since the final decision in October 
1989 does not reflect a diagnosis for peptic ulcer disease, 
although the veteran was treated for symptoms in April 1998.  
Furthermore, since January 2000, the veteran has not reported 
any complaints associated with stomach pain.  

The evidence does not reflect a current diagnosis of peptic 
ulcer disease, any other stomach disorder, or any 
gastrointestinal complaints since January 2000.  The records 
document his gastrointestinal complaints prior to January 
2000, but such complaints were documented at the time of the 
prior decision.  The records documenting these complaints are 
therefore cumulative and not new.  

Other records are not pertinent to the veteran's claim, and 
while arguably new, are not material.  Therefore, the Board 
finds new and material evidence to reopen the veteran's claim 
for service connection for peptic ulcer disease has not been 
presented, and the veteran's claim is denied.  





							(CONTINUED ON NEXT PAGE)
ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the veteran's claim for 
service connection for peptic ulcer disease is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

